Name: Political and Security Committee Decision (CFSP) 2016/395 of 15 March 2016 on the appointment of the EU Force Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta) and repealing Decision (CFSP) 2015/1823 (ATALANTA/1/2016)
 Type: Decision
 Subject Matter: Africa;  criminal law;  European construction;  defence;  EU institutions and European civil service
 Date Published: 2016-03-18

 18.3.2016 EN Official Journal of the European Union L 73/97 POLITICAL AND SECURITY COMMITTEE DECISION (CFSP) 2016/395 of 15 March 2016 on the appointment of the EU Force Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta) and repealing Decision (CFSP) 2015/1823 (ATALANTA/1/2016) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular Article 38 thereof, Having regard to Council Joint Action 2008/851/CFSP of 10 November 2008 on a European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (1), and in particular Article 6 thereof, Whereas: (1) Pursuant to Article 6(1) of Joint Action 2008/851/CFSP, the Council authorised the Political and Security Committee (PSC) to take the relevant decisions on the appointment of the EU Force Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (EU Force Commander). (2) On 6 October 2015, the PSC adopted Decision (CFSP) 2015/1823 (2) appointing Rear Admiral Stefano BARBIERI as EU Force Commander. (3) The EU Operation Commander has recommended the appointment of Rear Admiral (LH) Jan C. KAACK as the new EU Force Commander to succeed Rear Admiral Stefano BARBIERI as from 23 March 2016. (4) The EU Military Committee supported that recommendation on 23 February 2016. (5) Decision (CFSP) 2015/1823 should therefore be repealed. (6) In accordance with Article 5 of Protocol No 22 on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and the implementation of decisions and actions of the Union which have defence implications, HAS ADOPTED THIS DECISION: Article 1 Rear Admiral (LH) Jan C. KAACK is hereby appointed EU Force Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta) as from 23 March 2016. Article 2 Decision (CFSP) 2015/1823 is repealed. Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 15 March 2016. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 301, 12.11.2008, p. 33. (2) Political and Security Committee Decision (CFSP) 2015/1823 of 6 October 2015 on the appointment of the EU Force Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta) and repealing Decisions (CFSP) 2015/607 and (CFSP) 2015/1750 (ATALANTA/6/2015) (OJ L 265, 10.10.2015, p. 10).